Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments against the 101 rejections have been considered but are not persuasive. Examiner maintains rationale from previous Office action: The functional claimed limitations could indeed be performed by a human-mind with pen and paper. These limitations are recited at a high level of generality and merely invoke a computer to perform the process. Acquiring information about a device and assessing the information for normality/anomaly is not exclusive to computer technology. There are multiple ways to acquire information about a device and the claims do not specify a particular way. Therefore, the limitations are given their broadest reasonable interpretation, e.g., visual examination.
Amendments and arguments are persuasive over previous 35 U.S.C. 102 rejections which have been withdrawn.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-3, 5-9 and 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and reporting data without significantly more. See Berkheimer (Fed. Cir. 2018); and Elec. Power Group (Fed. Cir. 2016).
	Claim 1 recites the following:
	An anomaly assessment device comprising:
	a storage storing a correspondence relation between a type of a device, and a transition state candidate group in a stable state of the device of the type; [Abstract idea of storing data. Mental Process. A human mind can store relational data.]
	at least one memory storing instructions; and [Additional elements that are not sufficient to amount to significantly more than the judicial exception.]
	at least one processor configured to execute the instructions to: [Additional elements that are not sufficient to amount to significantly more than the judicial exception.]
	acquire event information of a monitoring target device; [Abstract idea of collecting data. Mental Process. A human mind can acquire information from a device.]
	identify a transition state associated with the event information acquired of the monitoring target device: and [Abstract idea of analyzing data. Mental Process. A human mind can identify a transition.]
	when a combination of the identified state before transition and state after transition is not yet stored, store the combination on the state; [Abstract idea of storing data. Mental Process. A human mind can store state data.]
	assess normality/anomaly of the monitoring target device, based on the transition state candidate group associated with a type of the monitoring target device in the stored correspondence relation, and the identified transition state, [Abstract idea of analyzing data. Mental Process. A human mind can assess a device.]
	wherein each transition state candidate in the correspondence relation is a combination of a state before transition, a state after the transition and transition from the state before the transition to the state after the transition, and [Abstract data types which are to be included in the collection and analysis. Mental Process. A human mind can store state data.]
	wherein the at least one processor configured to execute the instructions to assess the normality/anomaly of the monitoring target device, based on whether a combination of a current transition state and [Abstract idea of analyzing data. Mental Process. A human mind can assess a device.]
	a transition state preceding the current transition state is included in the transition state candidate group associated with a type of the monitoring target device in the stored correspondence relation. [Abstract data types which are to be included in the collection and analysis. Mental Process. A human mind can store state data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “device” itself. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic language to implement the idea, i.e., device, memory and processor.
	Claim 2 recites the following:
	The anomaly assessment device according to claim 1, wherein the at least one processor configured to execute the instructions to assess normality/anomaly of the monitoring target device, based on whether the identified transition state is included in the transition state candidate group associated with a type of the monitoring target device in the stored correspondence relation. [Abstract idea of analyzing data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “device” itself. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic language to implement the idea, i.e., device and processor.
	Claim 3 recites the following:
	The anomaly assessment device according to claim 1, wherein the correspondence relation is identified by a type of another of the monitoring target device being in a stable state, and a plurality of transition states identified in a stable state of the another monitoring target device, before event information of the monitoring target device is acquired. [Abstract idea of analyzing data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “device” itself. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic language to implement the idea, i.e., device.
	Claim 5 recites the following:
	The anomaly assessment device according to claim 1, wherein a type of the device in the correspondence relation includes at least one of a use condition and a use setting of the device. [Abstract data types which are to be included in the collection and analysis]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “device” itself. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic language to implement the idea, i.e., device.
	Claim 6 recites the following:
	The anomaly assessment device according to claim 1, wherein the correspondence relation stored in the storage is a correspondence relation between a plurality of types of a device, and the transition state candidate group in a stable state of a device of each type, and [Abstract data types which are to be included in the collection and analysis]
	wherein the at least one processor configured to execute the instructions to: calculate a similarity distance representing a similarity to an item parameter of a type of the monitoring target device in relation to an item parameter of each type included in the stored correspondence relation; and use the transition state candidate group associated with a type having a similarity distance being less than or equal to a predetermined threshold value and being smallest among the calculated plurality of similarity distances. [Abstract idea of analyzing data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “device” itself. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic language to implement the idea, i.e., device.
	Claims 7-9 and 11-12 are rejected based on similar rationale given to claims 1-3 and 5-6.
	Claim 13 is rejected based on similar rationale given to claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113